Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the claims received on June 30, 2021 is acknowledged and entered.

Status of the Claims
	Claims 3-6 and 8-9 are cancelled.  Claims 1-2 and 7 will be examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Raincrow on July 26, 2021.
The application has been amended as follows: 
IN THE TITLE:
The title has been deleted and replaced with the following -- METHODS OF IMPROVING STRESS TOLERANCE, GROWTH AND YIELD IN CEREAL GRAIN CROPS --.
IN THE CLAIM:
Claim 1 at line 4, the following phrase --, wherein the cereal grain crop is subject to drought stressed conditions or not stressed conditions -- has been added after “1:33.3”. 
            IN THE ABSTRACT:
Page 24, lines 1 and 3, the words “plants” have been deleted and replaced with -- cereal grain crops --.
Page 24, lines 2 and 4, the words “plant” have been deleted and replaced with -- cereal grain crop --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	
Applicants have claimed unexpected results with mixture of ABA and malic acid weight ratio of 1:3.3 in wheat as described in Example 7 and Table 10 under drought stressed conditions (p. 3 of remarks).  In the remarks at p. 4, Applicants have stated unexpected results with mixture of ABA and malic acid at weight ratio of 1:10 in rice yield and ABA and malic acid weight ratio 1:33.3 in rice yield in Example 10.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2 and 7 are allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661